Rothrook, J.
i. intoxiUjpms: protoxiofteciperson: recovery for. — One of the grounds of demurrer was that the facts averred in the petition (reciting them) would not, if true, make the defendants liable for the services rendered by the plaintiff. The plaintiff bases his right to recover on section 1556 of the Code, . . , , ' which is m these words: “Any person who shall, by the manufacture or sale of intoxicating liquors contrary .to the provisions of this chapter, cause the intoxication of any other person, shall be «liable for and compelled to pay a reasonable compensation to any person who may take charge of and provide for such intoxicated person, and one dollar per day in addition thereto for every day such intoxicated person shall be kept in consequence of such intoxication, which sums may be recovered in a civil action before any court having jurisdiction.”
It is not claimed that plaintiff is entitled to the compensation of one dollar per day provided for in the latter clause of the section. Such claim can only be made by one who “keeps ” the intoxicated person. The contention is that jdaintiff “ took charge of and provided for ” the intoxicated person and that he is entitled to recover the reasonable compensation provided in the statute. We do not think the services in qriestion are within the language or spirit of the law by any fair construction. It means no more than that any person who shall take the care of an intoxicated person while he is intoxicated and provide for his wants while in that condition may recover a reasonable compensation. It does not include payment for medical treatment by a physician who is called to attend the person for an injury received or for sickness resulting from intoxication. The physician under such circumstances has no such charge of the intoxicated person as the statute contemplates.
Akfirmed.